DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on September 16, 2019.
Claims 1-4 are currently pending and have been examined.


Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on September 16, 2019.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one of an engine-side circuit including the engine control unit and the engine-side power source unit and an electric-motor-side circuit including the electric-motor control unit and the electric-motor- side power source unit that is detachably attachable to the another one of the engine-side circuit and the electric-motor-side circuit must be shown or the feature(s) canceled from the claim(s) 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connection between the electric power converter, engine control unit/electric-motor control unit, and the main controller as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “16.”  The specification as originally filed, makes mention of only one “indoor heat exchanger,” NOT a “plurality of indoor heat exchangers,” as illustrated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract, including 151 words, exceeds the threshold amount of 150 words.  Furthermore, the abstract, in its current form, refers to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph [0005] provides “[c]onventional hybrid heat pump systems involve a problem as below.  That is, if trouble such as an electrical leakage and/or a malfunction occurs in a power source unit of a hybrid heat pump system, this makes it impossible for an operation control unit to control operation of an engine and an electric motor, thereby leading to abnormal stop of both the engine and the electric motor. ”  However, it should provide, “[c]onventional , described in more detail below, involve a problem relating to electrical leakage and/or malfunction of the power source unit of the hybrid heat pump system.  That is, if trouble such as an electrical leakage and/or a malfunction occurs in a power source unit 
Paragraph [0018] is unclear as to merges the nomenclature of compressors 20 and 30 into one as compressor 11.  However, this causes confusion, meaning that both compressors are driven by the same source when they are not.  Please advise and clarify intention for this paragraph.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a power source unit configured to convert commercial electric power into operating electric power and supply the operating electric power to the operation control unit, in Claim 1
an engine control unit configured to control operation of the engine and an electric-motor control unit configured to control operation of the electric motor in Claim 1; and
an engine-side power source unit configured to supply operating electric power to the engine control unit and an electric-motor-side power source unit configured to supply operating electric power to the electric-motor control unit in Claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The term “unit” is not a recognized term in the art for a structure that performs the function of converting commercial electric power, controlling operation, or supplying operating electric power.  Instead it is a substitute for the generic placeholder “means.”
A review of the specification provides that
[a]s the power source unit B, an electric power converter 23 serving as an engine-side power source unit for supplying operating electric power to the engine control unit 25 and an electric power converter 33 serving as an electric-motor-side power source unit for supplying operating electric power to the electric-motor control unit 35 (paragraph [0020]).
This is found to be sufficient structure for performing the claimed functions of the power source units as described above.  However, there is no discussion of a see 35 USC § 112(a) and 35 USC § 112(b) rejections below). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites the limitation “an engine control unit configured to control operation of the engine and an electric-motor control unit configured to control operation of the electric motor” in lines 9-11.  The term “unit,” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function.  The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all limitations.  Here, the engine control unit and the electric-motor control unit, including their functions, are discussed in paragraphs [0021]-[0022].  However, the corresponding structure that is capable of performing the claimed function (i.e. control operation of the engine/ control operation of the electric motor) of the engine control unit and the electric-motor control unit are not provided in the specification.  A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a § 112(f) limitation claim interpretation.  Because the specification fails to provide an adequate description of a structure for the engine control unit and the electric-motor control unit, the boundary of claim is not clearly defined.  A claim without clear defined boundaries is rendered indefinite.  
Claims 2-4 are rejected as depending from the rejected Claim 1.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a compressor for a refrigerant circuit in which a refrigerant circulates, the compressor including an engine-driven compressor configured to be driven by an engine to compress the refrigerant and an electric-motor-driven compressor configured to be driven by an electric motor to compress the refrigerant” in lines 2-5 of Claim 1, renders the claim indefinite.  It is unclear as to whether the engine-driven compressor and the electric-motor driven compressor are included as a single compressor, meaning both in the same compressor body, or whether they are distinct from each other.  The specification, as originally filed describes both instances, as alternatives, however, the Fig 1, illustrates them separately.  Thus, a disconnect exists between the claimed invention and the described invention.  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as a first and a second compressor.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission a connector, or program that affords detachment. 
Claim limitation “an engine control unit configured to control operation of the engine and an electric-motor control unit configured to control operation of the electric motor” in Claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification, as originally filed, is devoid of any structure that performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 and 4 are rejected as depending from the rejected Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nagatomi (JP2013250004A) hereinafter “Nagatomi.”
Regarding Claim 1, Nagatomi discloses: 
A heat pump system (1B, see Fig 5) comprising: 
a compressor (12, 25) for a refrigerant circuit (5) in which a refrigerant circulates, the compressor (12, 25) including an engine-driven compressor (25) configured to be driven by an engine (24) to compress the refrigerant and an electric-motor-driven compressor (12) configured to be driven by an electric motor (12a) to compress the refrigerant; 
an operation control unit (70); and 
a power source unit (not shown, see paragraph [0014]) configured to convert (capable of converting) commercial electric power into operating electric power and supply the operating electric power to the operation control unit (70), wherein: 
the operation control unit (70, see Fig 6) includes an engine control unit (71) configured to control (capable of controlling) operation of the engine (24) and an electric-motor control unit (71) configured to control (capable of controlling) operation of the electric motor (12a), and 
the power source unit (not shown) includes an engine-side power source unit (75) configured to supply (capable of supplying) operating electric power to the engine control unit (71) and an electric-motor-side power source unit (76) configured to supply (capable of supplying) operating electric power to the electric-motor control unit (71), the engine-side power source unit (75) and the electric-motor-side power source unit (76) being arranged in parallel (see paragraph [0006]: by way of the compressors being characterized in parallel; evidenced by Kato et al. (JP2014178068A): paragraphs [0042] and [0058]).  

Regarding Claim 4, Nagatomi meets the limitation of Claim 1.  Nagatomi further teaches, wherein the engine-driven compressor (25, see Fig 5) and the electric-motor-driven compressor (12) are connected in parallel in the refrigerant circuit (5, see paragraph [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomi in view of Kato et al. (JP2014178068A) hereinafter “Kato.”
Regarding Claim 1, insofar as it is not inherent that Nagatomi teaches, the power source unit includes an engine-side power source unit configured to supply operating electric power to the engine control unit and an electric-motor-side power source unit configured to supply operating electric power to the electric-motor control unit, since the control units of Nagatomi include an inverter rather than a converter.
Kato teaches a heat pump system (1, see Fig 1 of Kato) that includes a commercial power source (5, see Fig 2), a plurality of power converters (114, 130) and a plurality of power source units (200, 115) configured to supply power to units including compressors (20, see paragraph [0057]), so that it is possible to adjust the balance between the power generation burden and the air conditioning burden for each unit (see paragraph [0064] of Kato).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the time that the claimed invention was effectively filed, to provide a heat pump system including a power source unit, further include an plurality of power source unit configured to supply operating electric power to the control units,  and an electric-motor-side power source unit configured to supply operating electric power to the electric-motor control unit, as taught by Kato, in the invention of Nagatomi, in order to advantageously allow adjustment of the balance between the power generation burden and the air conditioning burden for each unit (see paragraph [0064] of Kato), thereby enhancing the overall efficiency of the system.
Claim 2, Nagatomi, as modified, fails to explicitly teach, wherein the commercial electric power is distributedly supplied to the engine-side power source unit and the electric- motor-side power source unit through their respective electrical leakage breakers.  
However, Kato, in a related field of systems including parallel compressors,  teaches a heat pump system (1, see Fig 1 of Kato) that includes a commercial power source (5, see Fig 2), a plurality of power converters (114, 130) and a plurality of power source units (200, 115), wherein the commercial electric power is distributedly supplied to the power source units through their respective electrical leakage breakers (not shown, see paragraph [0060]), so that it is possible to adjust the balance between the power generation burden and the air conditioning burden for each unit (see paragraph [0064] of Kato).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the time that the claimed invention was effectively filed, to provide a heat pump system including a commercial electric power supply with an engine-side power source unit and an electric-motor-side power source unit, further include, wherein the commercial electric power is distributedly supplied to the power source units through their respective electrical leakage breakers, as taught by Kato, in the modified invention of Nagatomi, in order to advantageously allow adjustment of the balance between the power generation burden and the air conditioning burden for each unit (see paragraph [0064] of Kato), thereby enhancing the overall efficiency of the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomi in view of Kato and further in view of Sunaga et al. (JP2004106614A) hereinafter “Sunaga.”
Regarding Claim 3, Nagatomi, as modified, fails to explicitly teach, wherein one of an engine-side circuit including the engine control unit and the engine-side power source unit and an electric-motor-side circuit including the electric-motor control unit and the electric-motor- side power source unit is detachably attachable to the another one of the engine-side circuit and the electric-motor-side circuit.  
However, Sunaga, in a related field of heat pump systems, teaches a system (100, see Fig 1 of Sunaga) that includes a power module (11) that is detachably provided to the system via a connector (29, see Fig 3, Pages 4-5), for automatic adjustment of the system when the module is attached and manual adjustment with the module is detached (see Page 18 of Sunaga).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the time that the claimed invention was effectively filed, to provide a heat pump system including an engine-side power source unit and an electric-motor-side power source unit, further include, wherein one of the power units is detachably attachable to the other, as taught by Sunaga, in the invention of Nagatomi, in order to advantageously allow automatic adjustment of the system when the module is attached and manual adjustment when the module is detached (see Page 18 of Sunaga), thereby enhancing the overall efficiency of the system.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763